Title: From John Adams to John Marshall, 5 September 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Sept 5th 1800

I hope as you do, that the resistance to the execution of the judgment of the courts of the United States in Kentucky, as represented by Judge Harry Innis, exists no longer. I return you all the papers. Mounflorence’s information was, that our envoys “were ready to depart for Havre De Grace, where they intended to embark for the Hague.” This was probably given out by the French to conceal something from the public. What that some thing was you may conjecture as well as I. They would not be anxious to conceal a settlement to mutual satisfaction. I agree with you, that very serious tho friendly remonstrances ought to be made to Spain. I can even go as far as you & demand compensation for every American vessel condemned by the French consular courts in the dominions of Spain. I return all the papers relative to this subject
With sincere esteem &c.
